

115 SRES 371 IS: Expressing the sense of the Senate on the value of the bilateral relationship between the United States and Mexico.
U.S. Senate
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 371IN THE SENATE OF THE UNITED STATESJanuary 10, 2018Mr. Flake submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on the value of the bilateral relationship between the United
			 States and Mexico.
	
 Whereas the United States and Mexico share a nearly 2,000-mile long border that spans 4 States of the United States and 6 Mexican states;
 Whereas for more than a century the United States and Mexico have maintained and fostered diplomatic ties that in 2017 allow for close cooperation and collaboration on efforts to strengthen security measures along the border, combat drug trafficking and illegal immigration, and facilitate cross-border trade;
 Whereas the United States and Mexico have enjoyed economic ties for more than a century that culminated with the implementation of the North American Free Trade Agreement in 1994, which opened the Mexican market to the United States and Canada, creating the largest single free trade area in the world;
 Whereas before the North American Free Trade Agreement was in effect, in 1993, United States trade in goods with Mexico was worth approximately $82,000,000,000, and in 2016, United States trade in goods with Mexico was worth approximately $525,000,000,000;
 Whereas the United States has invested approximately $1,800,000,000 in the Mérida Initiative, which focuses on the disruption of organized criminal groups, institutionalizing the rule of law, creating a 21st-century border, and building resilient communities;
 Whereas cooperation between the United States and Mexico to fight drug trafficking and organized crime has grown significantly since the implementation of the Mérida Initiative and security cooperation has intensified since 2008 as trade between the United States and Mexico has boomed;
 Whereas the United States intelligence community has worked effectively with its counterparts in Mexico to assist in the arrest of top criminals and drug traffickers, notably Joaquín El Chapo Guzmán who was extradited to the United States by Mexico in 2017;
 Whereas Mexico has assisted the United States in extraditing criminals and fugitives of United States law captured in Mexico and such cooperation has increased substantially, with 12 extraditions in 2000 and 79 in 2016;
 Whereas Mexico has been an important partner in stanching the flow of illegal migrants from Central America bound for the United States, by deporting hundreds of thousands from Mexico before they reach the United States border;
 Whereas Mexico is second to only Canada in energy trade with the United States, provides crude oil to the United States, and imports rapidly growing volumes of both petroleum products and natural gas from the United States;
 Whereas recent changes to Mexico’s Constitution allow for further cooperation between the United States and Mexico to develop North American energy resources to the benefit of both countries;
 Whereas, in 2015, the largest share of business and tourist travelers to the United States were from Mexico;
 Whereas the number of United States citizens living in Mexico has steadily increased and exceeded 1,000,000 in 2017, making United States citizens in Mexico the world’s largest United States expatriate community;
 Whereas Mexico is an active participant in international affairs through its membership in the United Nations and the Organization of American States, and hosted the G–20 Leaders’ Summit in 2012;
 Whereas the United States and Mexico maintain a robust education exchange program called the United States-Mexico Bilateral Forum on Higher Education, Innovation, and Research that strengthens student mobility between the United States and Mexico, aiming to send 100,000 Mexican students to the United States and 50,000 United States students to Mexico by 2018;
 Whereas the Mexico-United States Entrepreneurship and Innovation Council is a bilateral initiative comprised of public and private sector representatives designing new initiatives alongside public policies to enhance regional competitiveness that strengthens the high-impact entrepreneurship system in North America;
 Whereas the North American Free Trade Agreement was negotiated 25 years before the date of agreement to this resolution, prior to the advancement of new technologies and economies, such as the E-commerce sector, that are not addressed in the Agreement’s chapters; and
 Whereas approximately 80 percent of Mexico's exports go to the United States and 47 percent of Mexico's imports come from the United States, making the United States Mexico’s most significant trading partner: Now, therefore, be it
	
 That the Senate— (1)values the bilateral relationship between the United States and Mexico and the many benefits derived from cooperation on security, combating transnational crime, energy, economic engagement, and cultural engagement;
 (2)recognizes that implementation of the North American Free Trade Agreement in 1994, and the resulting increase in trade, has provided a platform on which cooperation with Mexico on so many levels has been possible;
 (3)recognizes that Mexico is an essential partner for the United States in regional security and encourages the President to continue to strengthen ties between the United States and Mexico to help advance United States regional interests;
 (4)understands that the relationship between the United States and Mexico is strengthened by interaction between people from the United States and Mexico and economic interaction;
 (5)encourages United States drug enforcement agencies to continue developing strong cooperative measures with Mexico since efforts to stem the drug trade into the United States depend on Mexico’s cooperation because, among other matters, more than 90 percent of heroin in the United States comes from Mexico;
 (6)stresses the importance of the North American Free Trade Agreement to the United States economy and to the bilateral relationship between the United States and Mexico; and
 (7)encourages the President to work toward modernization of the North American Free Trade Agreement in a way that strengthens the Agreement so that it can continue to provide benefits to the peoples of the United States and Mexico and the important bilateral relationship between the United States and Mexico.